                        Case 19-11466-KG          Doc 515        Filed 08/19/19        Page 1 of 4



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                      )
    In re:                            )                            Chapter 11
                                      )
    CENTER CITY HEALTHCARE, LLC d/b/a )                            Case No. 19-11466 (KG)
    HAHNEMANN UNIVERSITY HOSPITAL, et )
    al.,1                             )                            Jointly Administered
                                      )
                        Debtors.      )                            Related to Docket No. 439 and 512
                                      )

    DEBTORS’ OBJECTION TO TENET BUSINESS SERVICES CORPORATION’S AND
       CONIFER REVENUE CYCLE SOLUTIONS, LLC’S MOTIONS IN LIMINE

             Center City Healthcare, LLC d/b/a Hahnemann University Hospital (“CCH”) and its

affiliated debtors and debtors in possession (collectively, the “Debtors”) in the above-captioned

chapter 11 cases (the “Chapter 11 Cases”) submit this objection (the “Objection”) to (a) the

Motion of Tenet Business Services Corporation and Conifer Revenue Cycle Solutions, LLC to

Exclude from the August 19 Hearing Evidence or Argument Regarding the Debtors’ Prepetition

Lawsuits against Tenet for Alleged Violations of the Asset Sale Agreement [D.I. 439] (the “First

Motion”) and (b) the Motion in Limine of Tenet Business Services Corporation and Conifer

Revenue Cycle Solutions, LLC to Exclude Evidence or Argument Regarding Alleged Pre-Petition

Performance Deficiencies under the Conifer Master Services Agreement (the “Second Motion,”

and together with the First Motion, the “Motions in Limine”),2 which were filed by Tenet


1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
             Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
             PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
             Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
             Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
             (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
             230 North Broad Street, Philadelphia, Pennsylvania 19102.
2
             Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motions in
             Limine.



35786452.2 08/19/2019
                        Case 19-11466-KG       Doc 515       Filed 08/19/19   Page 2 of 4



Business Services Corporation (“Tenet”) and Conifer Revenue Cycle Solutions, LLC (“Conifer”).

In support of their Objection, the Debtors respectfully represent as follows:

                                                 OBJECTION

             1.         Contrary to the assertions in the First Motion, the Debtors are not seeking to

introduce evidence or argument concerning the Debtors’ prepetition lawsuits against Tenet (i) in

an effort to argue that the Debtors may exercise setoff rights against Tenet and Conifer’s post-

petition claims (although the Debtors reserve their rights with respect to any setoff rights they

may hold), or (ii) to hold a “mini-trial on the merits of the Debtors’ ASA-related claims.”

             2.         Similar, contrary to the assertions in the Second Motion, the Debtors do not

intend to introduce evidence or to have the Court rule upon, Conifer’s pre-petition performance

under the MSA.

             3.         The Debtors do, however, believe, that the disputes and differences among the

parties and the prepetition litigation pending against Tenet is relevant background information to

provide the Court in explaining the history of the disputes between the Debtors, Tenet and

Conifer. Put simply, to understand the relationship and disputes between the Parties, the Court

should know that such claims and litigation exist, just as it should know that Tenet and Conifer

dispute such claims.

             4.         Because such information provides important context for the Court, at the hearing

scheduled on the Administrative Claim Motion, the Debtors intend to offer brief testimony about

the existence of the prepetition disputes and differences and the prepetition litigation as factual

background. The Debtors will not be seeking to litigate the validity of such claims, nor will the

Debtors be seeking a ruling on any pre-petition claims.




                                                       -2-
35786452.2 08/19/2019
                        Case 19-11466-KG       Doc 515       Filed 08/19/19   Page 3 of 4



             5.         The Debtors’ proposed evidence regarding the existence of these disputes and

differences appears to be consistent with Tenet’s and Conifer’s own evidentiary presentation.

Throughout their Administrative Claim Motion, Tenet and Conifer detail alleged pre-petition

claims against the Debtors. See Administrative Claim Motion, at ¶¶ 2-5. Moreover, Tenet and

Conifer identified the “Dockets re Delaware state court litigation against Tenet” as an exhibit

that they intend to introduce at the hearing on both the DIP Motion and the Administrative Claim

Motion. See August 6, 2019 email from Nicholas A. Wasdin to Mark Minuti, attached hereto as

Exhibit A.

             6.         Given the Debtors’ limited objectives with respect to such background

information, the broad relief sought by the Motions in Limine in seeking to prohibit the Debtors

from introducing any evidence regarding the Debtors’ prepetition disputes and/or the lawsuits

against Tenet is overly broad, unnecessary and unwarranted.



                                   [remainder of page left intentionally blank]




                                                       -3-
35786452.2 08/19/2019
                        Case 19-11466-KG        Doc 515       Filed 08/19/19   Page 4 of 4



             7.         For these reasons, the Debtors respectfully request that the Court enter the order,

substantially in the form attached hereto as Exhibit B, denying the Motions in Limine, and

granting such other and further relief as is just and proper.



Dated: August 19, 2019                                SAUL EWING ARNSTEIN & LEHR LLP

                                              By:     /s/ Monique B. DiSabatino
                                                      Mark Minuti (DE Bar No. 2659)
                                                      Monique B. DiSabatino (DE Bar No. 6027)
                                                      1201 N. Market Street, Suite 2300
                                                      P.O. Box 1266
                                                      Wilmington, DE 19899
                                                      Telephone: (302) 421-6800
                                                      Fax: (302) 421-5873
                                                      mark.minuti@saul.com
                                                      monique.disabatino@saul.com

                                                               -and-

                                                      Jeffrey C. Hampton
                                                      Adam H. Isenberg
                                                      Aaron S. Applebaum (DE Bar No. 5587)
                                                      Centre Square West
                                                      1500 Market Street, 38th Floor
                                                      Philadelphia, PA 19102
                                                      Telephone: (215) 972-7700
                                                      Fax: (215) 972-7725
                                                      jeffrey.hampton@saul.com
                                                      adam.isenberg@saul.com
                                                      aaron.applebaum@saul.com

                                                      Counsel for Debtors and Debtors in Possession




                                                        -4-
35786452.2 08/19/2019
